Beck, J.
Neither the petition nor amended petition complies with the requirements of the Revision, section 5175, in stating that something is due from the defendant to plaintiff, and as nearly as practicable, the amount, which is declared necessary in order to authorize the issuing of an attachment. It has been ruled by this court that such an averment is necessary, and when not made the writ should be quashed. Blakely v. Bird, 12 Iowa, 601. Following this decision, we hold that the court below erred in overruling the motion to quash.
Reversed.